—Appeal by the defend*1106ant from a judgment of the Supreme Court, Westchester County (Zambelli, J.), rendered September 13, 2011, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that his plea was involuntarily entered, because he failed to move to vacate his plea or otherwise raise this issue before the Supreme Court (see People v Fernandez, 103 AD3d 813 [2013]; People v Tuffini, 101 AD3d 1053 [2012], lv denied 20 NY3d 1104 [2013]). In any event, the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Fernandez, 103 AD3d at 814). Dillon, J.E, Angiolillo, Austin and Hinds-Radix, JJ., concur.